Citation Nr: 1108460	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD. 

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.

4.  Entitlement to a rating in excess of 20 percent for left knee patellar malalignment (left knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 26, 1981 to June 26, 1981, from May 1, 1985 to July 16, 1985, and from February 25, 1986 to November 1, 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the RO in Chicago, Illinois.  Specifically, a July 2006 rating decision assigned a temporary total evaluation for the Veteran's left knee disability from June 13, 2005, and assigned a 20 percent rating effective September 1, 2005.  The Veteran appeals the assignment of the 20 percent rating.  A January 2007 rating decision continued the noncompensable rating for the Veteran's service-connected bilateral hearing loss disability.  Finally, a December 2007 rating decision granted service connection for PTSD and assigned it an evaluation of 50 percent effective June 27, 2005, the date of the Veteran's reopened claim for service connection.  In January 2008, the Veteran filed a notice of disagreement with that decision, arguing that he was entitled to an earlier effective date of service connection as well as a higher rating.  

The Board notes that the March 2008 statement of the case (SOC) and the July 2008 supplemental statement of the case (SSOC) do not list the issue of entitlement to an earlier effective date on the cover page.  However, the March 2008 SOC did provide a summary of the applicable law pertaining to the effectives date of service connection together with an appropriate citation to 38 C.F.R. § 3.400 (2010), and explained why an earlier effective date could not be granted.  See 38 C.F.R. § 19.29 (2010).  Moreover, the most recent SSOC, dated in December 2009, reflects on its cover page that the RO had determined that an earlier effective date could not be granted.  The RO also addressed this issue in the body of the SSOC.  See id.  Thus, the Board finds that the requirement that the agency of original jurisdiction (AOJ) furnish an SOC and thereafter SSOC's, as appropriate, with respect to the issue of entitlement to an earlier effective date of service connection for PTSD has been met.  See 38 C.F.R. §§ 19.28, 19.29, 19.30, 19.31 (2010).  

With regard to the claim of entitlement to a rating in excess of 20 percent for the Veteran's left knee disability, although the Veteran submitted an October 2006 notice of disagreement (NOD) in response to the July 2006 rating decision, a July 2008 letter from the Veteran which was accepted by the RO as a substantive appeal did not actually mention this claim.  Nevertheless, the RO continued to address this claim in the December 2009 SSOC and indicated on its cover page that the July 2008 letter served as a substantive appeal with respect to all three issues.  The RO also certified this claim to the Board in December 2007.  See December 2007 VA Form 8.  The Board notes that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  Here, because RO has taken actions indicating to the Veteran that this appeal has been perfected, and has taken no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See id; see also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

A February 2010 letter notified the Veteran that he had been scheduled for a hearing before the Board to be held on April 19, 2010.  A February 2010 VA report of contact form reflects that the Veteran was contacted by phone and that the Veteran indicated that he had never requested a hearing and did not want to appear for one.  The Board notes that the evidence of record does not reflect that the Veteran requested a hearing.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).

The claims of entitlement to an initial rating in excess of 50 percent for PTSD, a compensable rating for bilateral hearing loss, and a rating in excess of 20 percent for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the August 2002 rating decision denying service connection for PTSD and VA did not receive a petition to reopen this claim until June 27, 2005.  

2.  The December 2007 rating decision reopened and granted the Veteran's service connection claim for PTSD and assigned an effective date of June 27, 2005, the date of receipt of the Veteran's petition to reopen his claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, denying service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.1103 (2010).

2.  An effective date earlier than June 27, 2005 may not be assigned for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105(a), 3.156(c), 3.400(q)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Whether the veteran is entitled to an earlier effective date is wholly a matter of interpretation of pertinent statute and regulatory provisions.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Nevertheless, letters dated in May 2006 and October 2007 notified the Veteran of the requirements for establishing an effective date, as well as VA's and the Veteran's respective responsibilities for obtaining relevant evidence on his behalf. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Effective Date

The Veteran claims entitlement to an effective date earlier than June 27, 2005 for PTSD.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of new claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(q)(2) (emphasis added).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  See 38 U.S.C.A. § 7105 (2010); 38 C.F.R. § 20.200, 20.302, 20.1103 (2010).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There are only two exceptions to the rule of finality of VA decisions, namely challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE may result in the assignment of an earlier effective date for the veteran's awards.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  

The Veteran argues that the effective date of service connection for PTSD should be March 1991, when the Veteran first sought treatment at a VA outpatient clinic for PTSD symptoms.  Under 38 C.F.R. § 3.157(b)(1) (2010), a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's March 1991 VA outpatient treatment records were not preceded by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  Moreover, a claim for service connection for PTSD was not received within one year from the date of this examination.  See 38 C.F.R. § 3.157(b)(1).  Rather, the earliest claim for PTSD was received by VA on March 28, 2002.  As such, the March 1991 VA treatment records do not serve as an informal claim for service connection.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  In this respect, the Board notes that the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The Board also notes that even if the March 1991 VA treatment records were accepted as an earlier claim, the August 2002 rating decision denying service connection for PTSD remains final, as will be explained below, and thus extinguished any pending claims for service connection.  See Williams v. Peake, 521 F.3d 1348, 1349-50 (Fed. Cir. 2008) (holding that subsequent adjudication of a claim will extinguish identical, prior "pending" claims to the same benefit).  

The Board also finds that the Veteran's March 28, 2002 initial claim for service connection for PTSD cannot serve as the effective date because the August 2002 rating decision denying this claim is final.  In this regard, the Veteran filed a timely notice of disagreement (NOD) with this decision on September 2002.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  However, a September 2002 VA report of contact form reflects that the Veteran wished to withdraw this appeal in light of a grant of a total disability rating based on individual unemployability (TDIU).  The only issue is whether the criteria for an appeal withdrawal have been met. 

Under 38 C.F.R. § 20.204, only an appellant or an appellant's representative may withdraw an appeal.  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  Until the appeal is transferred to the Board, the withdrawal is effective when received by the agency of original jurisdiction.  Here, although the Veteran expressed his wish to withdraw the appeal orally to a VA representative, the appeal withdrawal was subsequently reduced to writing via the report of contact form.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  This form includes the date, the Veteran's claim number, and a statement that the Veteran "did not wish to pursue [the] issue of PTSD."  The Board finds that this statement clearly indicated the Veteran's wish to withdraw the appeal, as in this context not wishing to pursue the claim was synonymous with withdrawing the appeal.  Moreover, the Veteran's claim had not yet been transferred to the Board.  Thus, the withdrawal of the appeal was effective when received by the RO.  See 38 C.F.R. § 20.204(b).  Accordingly, the Board finds that the September 2002 report of contact form meets the criteria for withdrawal of an appeal.  See id.

The Veteran did not file a subsequent NOD after the September 2002 appeal withdrawal within one year of the August 2002 rating decision.  Rather, he did not seek to reopen this claim until June 2005.  Consequently, the August 2002 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302; 20.1103.  As such, the Veteran's March 28, 2002 claim of entitlement to service connection for PTSD, which was denied in the August 2002 rating decision, cannot serve as the effective date of service connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) 

The Board has also considered whether an earlier effective date can be granted based on the receipt of additional service department records subsequent to the August 2002 rating decision.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id.  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  Id.  

Here, in an effort to corroborate a helicopter accident that the Veteran was reportedly involved in while on active duty and which he argued was the cause of his PTSD, the RO obtained in September 2006 a Marine Command Chronology report for the Marine Heavy Helicopter Squadron 463 for July through December 1984.  However, the RO found in a January 2007 rating decision that these records did not show that the Veteran was involved a helicopter accident in service.  Service connection for PTSD was granted in the December 2007 rating decision based on a scuba diving accident which occurred in service.  The Veteran had not previously argued that the scuba diving accident caused or aggravated his PTSD and the accident was confirmed by service records which were already in the file at the time of the August 2002 rating decision.  Accordingly, section 3.156(c) is not applicable. 

The Veteran has not argued that there was CUE in the August 2002 rating decision.  There is no other basis upon which to grant an earlier effective date.  As such, the Board finds that June 27, 2005, the date of the Veteran's reopened claim of entitlement to service connection for PTSD, is the proper effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and an effective date earlier than June 27, 2005 must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an effective date earlier than June 27, 2005, for the grant of service connection for PTSD is denied. 


REMAND

The Veteran also claims entitlement to an initial rating in excess of 50 percent for PTSD, a compensable rating for his service-connected bilateral hearing loss disability, and a rating in excess of 20 percent for his service-connected left knee disability.  For the following reasons, the Board finds that further development is warranted before these claims can be properly adjudicated. 

The VCAA provides that VA has a duty to assist the veteran in the development of a claim for VA benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes helping to obtain relevant public and private records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(3).  In this regard, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  (West 2002).

With respect to the Veteran's claim for a higher initial rating for PTSD, the Veteran submitted a September 2006 SSA decision awarding disability benefits based in part on the Veteran's PTSD.  VA has not requested the records upon which this decision was based.  As these records would be relevant to an evaluation of the Veteran's PTSD, a remand is appropriate to obtain them.  See id.  The agency of original jurisdiction (AOJ) should also take this opportunity to provide a current VA examination to assess the Veteran's PTSD and its impact on his ability to work. 

With respect to the Veteran's increased rating claims for bilateral hearing loss and a disability of the left knee, the Veteran was last afforded VA examinations in July 2006 and June 2006, respectively, to assess these disabilities.  These examinations are now almost five years old.  Under the VCAA, the duty to assist includes providing a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Accordingly, the Board finds that current examinations of these disabilities are warranted.  

The AOJ should also take this opportunity to obtain the Veteran's current VA treatment records from 2008 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from 2008 to the present should be obtained and associated with the file. 

2. The Veteran's SSA records pertaining to PTSD should be obtained and associated with the file.  All efforts to obtain them must be documented and associated with the file.  If a negative response is received, the Veteran should be notified of this fact and a copy of such notification associated with the file.  

3. The AOJ should schedule the Veteran for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD and resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected psychiatric disorders and their manifestations.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

4. The Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

5. The Veteran should be scheduled for an orthopedic examination to identify and evaluate all impairment involving the left knee.  All tests and studies deemed helpful by the examiner should be conducted.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the left knee.  The examiner should express such functional losses in terms of additional degrees of limited range of motion unless the examiner is unable to do this without resorting to speculation. The examiner should give a complete rationale for any opinions expressed.  

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


